Citation Nr: 1401977	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-22 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for pain and numbness in left and right hands, to include as secondary to service-connected degenerative arthritis of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent for service-connected tinnitus.

3.  Entitlement to a rating in excess of 10 percent for service-connected degenerative arthritis of the cervical spine (cervical spine disability).

4.  Entitlement to a rating in excess of 10 percent for service-connected residuals of traumatic brain injury.




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to August 1970.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The April 2010 rating decision granted service connection for tinnitus with an evaluation of 10 percent effective June 19, 2009, granted service connection for degenerative arthritis of the cervical spine with an evaluation of 10 percent effective July 20, 2009, and denied service connection for pain and numbness in the left and right hands.  The July 2010 rating decision granted service connection for residuals of traumatic brain injury with an evaluation of 10 percent effective July 20, 2009.  The Veteran filed a statement in September 2010, which the Board finds to be a timely notice of disagreement.  

A statement of the case was issued on the claim of service connection for pain and numbness in the left and right hands in July 2011.  The Veteran filed a VA Form 9 in August 2011 and requested a video conference hearing.  The Veteran died on September [redacted], 2012 while the matter was on appeal.

In September 2012, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  The record reflects the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death, pursuant to 38 U.S.C.A. § 5121A.  See Veterans' Benefits Improvements Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  In December 2013, via telephone contact, the appellant agreed to waive the Board hearing.

The Board notes that, in addition to reviewing the appellant's paper claims folder, it has surveyed and considered the contents of her Virtual VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show that the Veteran reported pain and tenderness over his first three cervicals after he was injured by a hatch on an armored personnel carrier in service.  In the Veteran's statement dated August 2009, the Veteran reported that he went to the emergency room for numbness in his hands approximately one year after service.  In a buddy statement in September 2009, T.C. reports that he knew the Veteran for over 20 years and heard him complain of pain in his neck, arms, and hands many times.

The Veteran was afforded a VA examination to assess the nature and etiology of his claimed traumatic brain injury in February 2010.  In the February 2010 VA examination, the examiner noted "(b)ilateral hands in digits 4 and 3 have tingling which is somewhat positional with variations in neck position."  The examiner noted that the Veteran was scheduled for a separate spine examination to evaluate the neck pain and episodic hand tingling.  The Veteran was afforded a VA examination of his spine on January 2010.  The VA examiner who examined the Veteran's spine and the VA examiner who examined the Veteran's traumatic brain injury each provided addendum opinions in March 2010 and June 2010, respectively.  However, neither VA examination report or addendum opinion provides an opinion regarding whether the Veteran's pain and numbness in the left and right hands were related to his in-service injury.  Further, in his September 2010 Notice of Disagreement (NOD), the Veteran challenged the adequacy of the VA examinations, explaining that they were not performed after he had performed physical activity, such as "weed-whacking" of the lawn" or "pressure washing of the porch steps."  

The Board finds that in light of the MRI finding showing that the Veteran has disc disease of the cervical spine and given the competent medical lay evidence noted above, an additional VA medical opinion is necessary to decide this issue.  

The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Since the Veteran was awarded entitlement to service connection for degenerative arthritis of the cervical spine and the VA examiner noted that the tingling in the Veteran's hands was somewhat positional with variations in his neck position, the theory of secondary service connection for pain and numbness in his left and right hands is raised.  Accordingly, the Board finds a VA examination is necessary to address whether the Veteran's pain and numbness in his left and right hands was related to service or his service-connected degenerative arthritis of the cervical spine. 

Moreover, the appellant has not been provided with notice regarding the secondary aspect of the service connection claim for pain and numbness in the left and right hands.  Since the theory of secondary service connection for pain and numbness in his left and right hands is raised, such notice should be provided on remand.

Concerning the claims for entitlement to increased ratings for tinnitus, degenerative arthritis of the cervical spine, and residuals of traumatic brain injury, the Board construes language in the Veteran's September 2010 statement as expressing disagreement with the April 2010 and July 2010 rating actions that adjudicated these claims.  The claims file does not contain any Statement of the Case (SOC) for these issues, and therefore these claims must be remanded to provide the appellant with that document and afford her an opportunity to perfect an appeal of those issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

As the appeal is being remanded for development, the RO should ask the appellant to identify any additional, pertinent medical treatment that the Veteran received, and take appropriate measures to obtain those records.  Any additional, pertinent private treatment records and VA treatment records should either be made accessible on Virtual VA or be printed and added to the file before a decision is rendered with regard to these issues.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with appropriate notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for pain and numbness in the left and right hands to include as secondary to the Veteran's cervical spine disability in accordance with 38 C.F.R. § 3.310.

2. Issue a statement of the case that addresses entitlement to increased rating for tinnitus, degenerative arthritis of the cervical spine, and residuals of traumatic brain injury.  The appellant must be informed that, in order to perfect an appeal of these issues to the Board, she must file a timely and adequate substantive appeal following the issuance of the statement of the case.

3. Contact the appellant and ask that she identify any outstanding VA and non-VA records pertaining to the Veteran's pain and numbness in his left and rights hands that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or non-VA medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

4. Notify the appellant that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of pain and numbness in the Veteran's left and right hands in-service and post-service as well as medical evidence addressing whether there was a relationship between these conditions and his cervical spine disability.  The appellant should be provided an appropriate amount of time to submit this lay evidence. 

5. After any records requested above have been associated with the claims file, have a VA examiner review the paper and electronic claims folders to determine the nature and etiology of the Veteran's claimed pain and numbness in the left and right hands.  The examiner is requested to opine as to the following:

a. whether it is at least as likely as not that any pain and numbness in the left and right hands had its onset in service  

b. whether it is at least as likely as not that any pain and numbness of the left or right hands was a manifestation of the Veteran's cervical spine disability.

c. whether it is at least as likely as not that any pain and numbness in the left and right hands was caused by the Veteran's cervical spine disability.

d. whether it is at least as likely as not that any pain and numbness in the left and right hands was aggravated by the Veteran's cervical spine disability.

In offering these opinions, the examiner must acknowledge and discuss the Veteran's competent report as to the onset of his pain and numbness in his right and left hands, as well as the impact of physical activity as well as rest.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. 

6.  The RO shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

